Judgment, Supreme Court, New York County (Juan M. Merchan, J.), rendered May 18, 2010, as amended March 10, 2011, convicting defendant, after a jury trial, of two counts of identity theft in the second degree and two counts of unlawful possession of personal identification information in the third degree, and sentencing her, as a second felony offender, to an aggregate term of 2 to 4 years, unanimously affirmed.
Defendant’s legal sufficiency claim is unpreserved, and we *606decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. Defendant’s guilt was established by a chain of circumstantial evidence, as well as defendant’s own admissions. Concur—Mazzarelli, J.P., Renwick, Richter, Gische and Clark, JJ.